The Attorney General’s determinations were not affected by an error of law or arbitrary and capricious (CPLR 7803 [3]; see Matter of Madison Park Owner LLC v Schneiderman, 93 AD3d 555, 556 [1st Dept 2012]). Indeed, the Attorney General properly applied the common law in denying petitioner’s claim for contract reformation based on an alleged scrivener’s error (see *474e.g. Stonebridge Capital, LLC v Nomura Intl. PLC, 68 AD3d 546, 548 [1st Dept 2009], lv dismissed 15 NY3d 735 [2010]).
The court properly denied discovery in connection with the CPLR article 78 proceeding, as the material petitioner sought to be discovered is neither material nor necessary to assess whether the Attorney General’s determinations were affected by an error of law or arbitrary and capricious (see Matter of Levine v Board of Estimate of City of N.Y., 143 AD2d 598, 599 [1st Dept 1988]). Nor was discovery required in connection with the claim for reformation, as the court properly dismissed the claim on the ground of collateral estoppel. Indeed, collateral estoppel bars petitioner from litigating the claim, as it was fully litigated before and decided by the Attorney General (see Ryan v New York Tel. Co., 62 NY2d 494, 499-501 [1984]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Andrias, J.P., Friedman, DeGrasse, Manzanet-Daniels and Gische, JJ.